The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee 2014/0009110.

Re Claims 1, 5-8; Lee discloses a control device (212) for a noncontact power supply device, the noncontact power supply device comprising: 
a power transmission device (200) including a power transmission coil (211) outputting an alternating magnetic flux upon receiving alternating electric power; (0049) and 
a power reception device (250) including a power reception coil (251) receiving electric power transmitted by the alternating magnetic flux, 
the control device (212) comprising a power transmission control unit (212) controlling the alternating electric power to be supplied to the power transmission coil, (0050)
wherein the power transmission control unit is configured to operate in: 

a second mode (S807, second power period, Fig. 8) for controlling the alternating electric power for supplying electric power less than the electric power transmitted by the first mode to the power transmission coil,  (0120)
the power transmission control unit initially selects the first mode, as an initial selection, at a time when power supply to the power transmission control unit has started under a state that the supply has not been provided, and after the first mode is initially selected as the initial selection: (0118, 0121)
when the power reception device is not detected within a given time from the initial selection, the power transmission control unit switches the first mode as initially selected to the second mode, (0120) and 
when the power reception device is detected within the given time from the initial selection, the power transmission control unit maintains the first mode.(0118, 0121 and also see Fig. 8)

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/DANIEL KESSIE/
01/15/2021
Primary Examiner, Art Unit 2836